Exhibit 10.3

EXECUTION VERSION

SECURITY AGREEMENT

SECURITY AGREEMENT (“Agreement”) dated as of July 2, 2012 among SXC Health
Solutions Corp., a corporation organized under the laws of the Yukon Territory,
Canada (the “Borrower”), SXC Health Solutions, Inc., a Texas corporation (“SXC
Health”), informedRx, Inc., a Delaware corporation (“informedRx”), Catalyst
Health Solutions, Inc., a Delaware corporation (“CHS”), Catalyst Rx, a Nevada
corporation (“Catalyst Rx”), Catalyst Rx Health Initiatives, Inc., an Illinois
corporation (“Catalyst Rx Health”) and Coalition for Advanced Pharmacy Services,
LLC, a Delaware limited liability company (“CAPS”) (the Borrower, SXC Health,
informedRx, CHS, Catalyst Rx, Catalyst Rx Health, CAPS and each Person who
becomes a party to this Agreement by execution of a joinder in the form of
Exhibit A hereto, are sometimes collectively referred to herein as “Grantors”
and individually as a “Grantor”), and JPMorgan Chase Bank, N.A., as Collateral
Agent for the benefit of the Secured Creditors (the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, contemporaneously herewith, the Borrower is entering into that certain
Credit Agreement of even date herewith (the same, as it may be amended,
restated, modified or supplemented and in effect from time to time, being herein
referred to as the “Credit Agreement”) with JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), and the Lenders, providing
for the Lenders to make available to the Borrower certain credit facilities on
the terms and conditions set forth therein;

WHEREAS, one or more Grantors may from time to time on or after the date hereof
enter into, or guaranty the obligations of one or more other Grantors or any of
their respective Subsidiaries under, one or more Swap Agreements or Banking
Services Agreements permitted by the Credit Agreement with a Lender or an
Affiliate of a Lender;

WHEREAS, each of the Grantors other than the Borrower is a direct or indirect
subsidiary of the Borrower, will benefit directly and indirectly from the credit
facilities made available pursuant to the Credit Agreement and from the entering
into of Swap Agreements or Banking Services Agreements by Grantors or their
Subsidiaries, and has entered into that certain Subsidiary Guaranty of even date
herewith and the Borrower has entered into that certain Parent Guaranty of even
date herewith; and

WHEREAS, to induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and make available the credit facilities thereunder and to
induce Lenders and their Affiliates to enter into the Swap Agreements or Banking
Services Agreements, Grantors have agreed to pledge and grant a security
interest in the Collateral (as hereinafter defined) to the Collateral Agent for
the benefit of the Secured Creditors on the terms and conditions set forth
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used herein without definition and
defined in the Credit Agreement are used herein as defined therein. In addition,
as used herein:

“Accounts” means any “account,” as such term is defined in the Uniform
Commercial Code, and, in any event, shall include, without limitation,
“supporting obligations” as defined in the Uniform Commercial Code.

“Banking Services” means each and any of the following bank services provided to
any Credit Party by a Lender or any Affiliate thereof: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Agreements” means agreements with respect to Banking Services.

“Banking Services Obligations” of the Credit Parties means any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Chattel Paper” means any “chattel paper”, as such term is defined in the
Uniform Commercial Code.

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof;
provided, however, that notwithstanding anything herein to the contrary, the
term “Collateral” shall not include any property of any Grantor constituting
Pledged Collateral under the Pledge Agreement.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Commercial Tort Claims” means “commercial tort claims”, as such term is defined
in the Uniform Commercial Code.

“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
any Grantor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.

“Contracts Collateral” shall have the meaning ascribed thereto in the definition
of “Excluded Property”.

“Control” shall have the meaning ascribed thereto in the Uniform Commercial
Code.

 

2



--------------------------------------------------------------------------------

“Copyrights” means any copyrights, rights and interests in copyrights, works
protectable by copyrights, copyright registrations and copyright applications,
including, without limitation, the copyright registrations and applications
listed on Schedule III attached hereto, and all renewals of any of the
foregoing, all income, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Collateral Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by any Grantor with such banking institution.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Uniform Commercial Code, now or hereafter held in the name of any Grantor.

“Documents” means any “documents”, as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, all documents of title
(as defined in the Uniform Commercial Code) bills of lading or other receipts
evidencing or representing Inventory or Equipment.

“Equipment” means any “equipment”, as such term is defined in the Uniform
Commercial Code.

“Event of Default” shall mean one or more of the following events or
occurrences: (a) an Event of Default (as defined in the Credit Agreement);
(b) any Grantor shall fail to observe or perform any covenant, condition or
agreement contained in Section 4.2 or 4.4(a) of this Agreement; or (c) any
Grantor shall fail to observe or perform any covenant, condition or agreement
contained in this Agreement (other than those specified in clause (b) of this
definition), and such failure shall continue unremedied for a period of 30 days
after the date of written notice thereof from the Collateral Agent to the
Borrower (which notice will be given at the request of any Lender).

“Excluded Assets” means (a) Excluded Deposit Accounts, (b) assets (including
vehicles) that are subject to certificate of title statutes, (c) assets as to
which granting or perfection of security interests would violate (i) applicable
law or (ii) contracts giving rise to such assets (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code or any other applicable law or
principles of equity) and (d) any lease, license, permit or any other contract,
document, instrument or agreement (collectively, “Contracts Collateral”) to
which a Grantor is a party or any of its rights or interests thereunder if and
for so long as the grant of such security interest shall constitute or result in
a breach or termination (or result in any party thereto having the right to
terminate) pursuant to the terms of, or a default under, such Contracts
Collateral (other than, in each case, to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code or any other applicable law or principles of equity);
provided, however, that such security interest shall attach immediately at such
time as the condition causing such breach or termination, as the case may be,
shall be

 

3



--------------------------------------------------------------------------------

remedied and, to the extent severable, shall attach immediately to any portion
of such Contracts Collateral that does not result in any of the consequences
specified in the immediately preceding clause including, without limitation, any
proceeds of such Contracts Collateral.

“Excluded Deposit Accounts” means, collectively, (a) all Deposit Accounts
established solely for the purpose of funding payroll taxes, payroll, other
compensation and benefits to employees and other similar fiduciary purposes,
(b) Deposit Accounts in which the aggregate amount on deposit does not exceed
$1,000,000 at any time and identified as such on Schedule VI hereto or otherwise
identified in writing by the Borrower to the Administrative Agent, (c) Deposit
Accounts held at Capital One and its Affiliates so long as amounts on deposit at
such institution in excess of $2,000,000 are swept daily to an account subject
to a Deposit Account Control Agreement and (d) Deposit Accounts held at
Citibank, N.A. so long as the aggregate amount on deposit at such institution in
Deposit Accounts owned by the Grantors does not exceed $2,000,000 at any time.

“General Intangibles” means any “general intangibles”, as such term is defined
in the Uniform Commercial Code, and, in any event, shall include, without
limitation, all right, title and interest in or under any Contract, models,
drawings, materials and records, claims, literary rights, goodwill, rights of
performance, Copyrights, Trademarks, Patents, warranties, rights under insurance
policies and rights of indemnification.

“Goods” means any “goods”, as such term is defined in the Uniform Commercial
Code, including, without limitation, fixtures and embedded Software to the
extent included in “goods” as defined in the Uniform Commercial Code.

“Instruments” means any “instrument”, as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, promissory notes
(intercompany or otherwise), drafts, bills of exchange, trade acceptances,
letters of credit, letter of credit rights (as defined in the Uniform Commercial
Code) and Chattel Paper.

“Intellectual Property Security Agreement” means an agreement in the form of
Exhibit B hereof.

“Inventory” means any “inventory”, as such term is defined in the Uniform
Commercial Code.

“Investment Property” means any “investment property”, as such term is defined
in the Uniform Commercial Code.

“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

“Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
patentable inventions and those patents and patent applications listed on
Schedule IV attached hereto, and the reissues, divisions, continuations,
renewals, extensions and continuations-in-part of any of the foregoing, and all
income, royalties, damages and payments now or hereafter due and/or payable
under or with respect to any of the foregoing, including, without limitation,
damages and payments for past, present and future infringements of any of the
foregoing and the right to sue for past, present and future infringements of any
of the foregoing.

 

4



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning assigned to such term in the Pledge
Agreement.

“Proceeds” means “proceeds”, as such term is defined in the Uniform Commercial
Code and, in any event, includes, without limitation, (a) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of governmental authority), and (c) any and all other amounts from time to time
paid or payable under, in respect of or in connection with any of the
Collateral.

“Representative” means any Person acting as agent, representative or trustee on
behalf of the Administrative Agent or the Collateral Agent from time to time.

“Required Secured Creditors” means (a) prior to the date upon which all
Commitments under the Credit Agreement have terminated by its terms and all of
the Obligations have been paid in full (other than amounts not then due and
payable with respect to Obligations expressly stated to survive such payment and
termination), the Required Lenders (or if so required by Section 9.02 of the
Credit Agreement, all the Lenders), and (b) after the Credit Agreement has
terminated by its terms and all of the Obligations have been paid in full (other
than amounts not then due and payable with respect to Obligations expressly
stated to survive such payment and termination), Secured Creditors holding in
the aggregate at least a majority of the aggregate (i) net early termination
payments and all other amounts then due and unpaid from any Grantor to the
Lenders under any Swap Agreement and (ii) due and unpaid Banking Services
Obligations, in each case as determined by the Administrative Agent in its
reasonable discretion.

“Secured Creditors” means, collectively, each Lender (even if such Lender ceases
to be a Lender under the Credit Agreement), their Affiliates which are holders
of Banking Services Obligations or Swap Obligations, the Issuing Bank, the
Administrative Agent, the Collateral Agent, and all of their successors and
assigns.

“Secured Obligations” means all Obligations, all Banking Services Obligations
owing to one or more Lenders or their respective Affiliates and all Swap
Obligations owing to one or more Lenders or their respective Affiliates.

“Software” means all “software”, as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Grantor, other than
software embedded in any category of Goods, including, without limitation, all
computer programs and all supporting information provided in connection with a
transaction related to any program.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

5



--------------------------------------------------------------------------------

“Trademarks” means any trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto and renewals
thereof, and all income, royalties, damages and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, that to the extent that the
Uniform Commercial Code is used to define any term herein or in any Credit
Document and such term is defined differently in different Articles or Divisions
of the Uniform Commercial Code, the definition of such term contained in Article
or Division 9 shall govern.

Section 2. Representations, Warranties and Covenants of Grantors. Each Grantor
represents and warrants to, and covenants with, the Collateral Agent, for the
benefit of the Secured Creditors, as follows:

(a) each Grantor has rights in and the power to transfer the Collateral in which
it purports to grant a security interest pursuant to Section 3 hereof (subject,
with respect to after acquired Collateral, to such Grantor acquiring the same)
and no Lien other than liens expressly permitted pursuant to the Credit
Agreement exists or will exist upon such Collateral at any time;

(b) this Agreement is effective to create in favor of the Collateral Agent for
the benefit of the Secured Creditors a valid security interest in and Lien upon
all of the Grantors’ right, title and interest in and to the Collateral, and,
(i) upon the filing of appropriate Uniform Commercial Code financing statements
in the jurisdictions listed on Schedule I attached hereto, such security
interest will be duly perfected in all the Collateral (other than Deposit
Accounts, Instruments not constituting Chattel Paper, and Copyrights, Patents
and Trademarks in which a security interest cannot be perfected with the filing
of the Uniform Commercial Code financing statements), (ii) upon delivery of the
Instruments to the Collateral Agent or its Representative, duly endorsed by the
applicable Grantor or accompanied by appropriate undated instruments of transfer
duly executed by such Grantor, and duly executed control agreements with respect
to the Deposit Accounts, the security interest in the Instruments and Deposit
Accounts will be duly perfected and (iii) with respect to Collateral consisting
of Copyrights, Patents or Trademarks in which a security interest cannot be
perfected with the filing of the Uniform Commercial Code financing statements
described in clause (i) above, upon proper filing of this Agreement or an
appropriate Intellectual Property Security Agreement with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, the security interest in such Copyrights, Parents and Trademarks
will be duly perfected;

 

6



--------------------------------------------------------------------------------

(c) all of the Equipment, Inventory and Goods are located on the date hereof at
the places as specified on Schedule I attached hereto. Except as disclosed on
Schedule I, as of the date hereof none of the Collateral is in the possession of
any bailee, warehouseman, processor or consignee. Schedule I discloses each
Grantor’s name as of the date hereof as it appears in official filings in the
state of its incorporation, formation or organization, the type of entity of
each Grantor (including corporation, partnership, limited partnership or limited
liability company), organizational identification number issued by each
Grantor’s state of incorporation, formation or organization (or a statement that
no such number has been issued), each Grantor’s state of incorporation,
formation or organization and the chief place of business, chief executive
office and the office where each Grantor keeps its books and records. Each
Grantor has only one state of incorporation, formation or organization. No
Grantor (including any Person acquired by any Grantor) does business or has done
business during the five (5) years preceding the date hereof under any trade
name or fictitious business name except as disclosed on Schedule II attached
hereto;

(d) all depositary and other accounts maintained by each Grantor are described
on Schedule VI hereto, which description includes for each such account the name
of the Grantor maintaining such account, the name of the financial institution
at which such account is maintained and the account number of such account. Each
Grantor shall, upon the request of the Collateral Agent deliver to the
Collateral Agent a revised version of Schedule VI showing any changes thereto
within five (5) Business Days of receiving such request. Each Grantor hereby
authorizes the financial institutions at which such Grantor maintains an account
to provide the Collateral Agent with such information with respect to such
account as the Collateral Agent from time to time reasonably may request, and
each Grantor hereby consents to such information being provided to the
Collateral Agent;

(e) as of the date hereof, no Grantor owns any Commercial Tort Claim involving
an amount in excess of $500,000 except for those disclosed on Schedule VII
hereto; and

(f) as of the date hereof, the aggregate fair market value of all Collateral
consisting of tangible assets physically located in any province or territory of
Canada does not exceed $10,000,000.

Section 3. Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each Grantor hereby pledges and grants to the Collateral
Agent, for the benefit of the Secured Creditors, a Lien on and security interest
in and to all of such Grantor’s right, title and interest in the following
personal property, whether now owned by such Grantor or hereafter acquired and
whether now existing or hereafter coming into existence and wherever located
(all being collectively referred to herein as “Collateral”; provided, however,
that “Collateral” shall not include the Excluded Assets):

(a) the Instruments of such Grantor, together with all payments thereon or
thereunder:

(b) all Accounts of such Grantor;

 

7



--------------------------------------------------------------------------------

(c) all Inventory of such Grantor;

(d) all General Intangibles (including payment intangibles (as defined in the
Uniform Commercial Code) and Software) of such Grantor;

(e) all Equipment (excluding Motor Vehicles) of such Grantor;

(f) all Documents of such Grantor;

(g) all Contracts of such Grantor;

(h) all Goods of such Grantor;

(i) all Investment Property of such Grantor;

(j) all Deposit Accounts of such Grantor, including, without limitation, the
balance from time to time in all bank accounts maintained by such Grantor;

(k) Commercial Tort Claims of such Grantor specified on Schedule VII, as from
time to time updated;

(l) all Proceeds, tort claims, products, accessions, rents, profits, income,
benefits, substitutions, additions and replacements of and to any of the
property of such Grantor described in the preceding clauses of this Section 3
(including, without limitation, any proceeds of insurance thereon, insurance
claims and all rights, claims and benefits against any Person relating thereto),
other rights to payments not otherwise included in the foregoing and all books,
correspondence, files, records, invoices and other papers, including without
limitation all tapes, cards, computer runs, computer programs, computer files
and other papers, documents and records in the possession or under the control
of such Grantor or any computer bureau or service company from time to time
acting for such Grantor; and

(m) all other tangible and intangible personal property of such Grantor.

Section 4. Covenants; Remedies. In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, each Grantor hereby agrees with
the Collateral Agent, for the benefit of the Secured Creditors, as follows:

4.1. Delivery and Other Perfection; Maintenance, etc.

(a) Delivery of Instruments, Documents, Etc. Each Grantor shall deliver and
pledge to the Collateral Agent or its Representative any and all Instruments,
negotiable Documents, Chattel Paper and certificated securities (accompanied by
undated stock powers executed in blank) duly endorsed and/or accompanied by such
instruments of assignment and transfer executed by such Grantor in such form and
substance as the Administrative Agent or its Representative may request;
provided, that so long as no

 

8



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing, such Grantor may retain
for collection in the ordinary course of business any Instruments, negotiable
Documents and Chattel Paper received by such Grantor in the ordinary course of
business, and the Collateral Agent or its Representative shall, promptly upon
request of such Grantor, make appropriate arrangements for making any other
Instruments, negotiable Documents and Chattel Paper pledged by such Grantor
available to such Grantor for purposes of presentation, collection or renewal
(any such arrangement to be effected, to the extent deemed appropriate by the
Collateral Agent or its Representative, against trust receipt or like document).
If any Grantor retains possession of any Chattel Paper, negotiable Documents or
Instruments pursuant to the terms hereof, such Chattel Paper, negotiable
Documents and Instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of JPMorgan Chase Bank, N.A., as the Collateral Agent, for the
benefit of itself and certain other Secured Creditors.” Without limiting the
foregoing, each applicable Grantor shall promptly following its execution
deliver and pledge to the Collateral Agent or its Representative the promissory
note or notes described in clause (a)(ii) of the definition of “LuxCo
Transaction” (as defined in the Credit Agreement) and any other promissory note
or notes issued in connection with any LuxCo Transaction.

(b) Other Documents and Actions. Each Grantor shall give, execute, deliver, file
and/or record any financing statement, notice, instrument, document, agreement
or other papers that may be necessary or desirable (in the reasonable judgment
of the Administrative Agent or its Representative) to create, preserve, perfect
or validate the security interest granted pursuant hereto or to enable the
Collateral Agent or its Representative to exercise and enforce the rights of the
Collateral Agent hereunder with respect to such pledge and security interest;
provided that notices to account debtors in respect of any Accounts or
Instruments shall be subject to the provisions of clause (d) below.
Notwithstanding the foregoing, each Grantor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any filing office
in any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State of New York or such jurisdiction, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the Uniform Commercial Code of
the State of New York for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (ii) in the case of a financing statement
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Each
Grantor agrees to furnish any such information to the Collateral Agent promptly
upon request.

(c) Books and Records. Each Grantor shall maintain at its own cost and expense
complete and accurate books and records with respect to the Collateral owned by
it and promptly furnish to the Collateral Agent such reports relating to such
Collateral as the Collateral Agent shall from time to time reasonably request.
The Administrative Agent and the Lenders shall have inspection rights with
respect thereto to the extent set forth in Section 5.06 of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

(d) Notice to Account Debtors; Verification. (i) Upon the occurrence and during
the continuance of any Event of Default, upon request of the Collateral Agent or
its Representative, each Grantor shall promptly notify (and each Grantor hereby
authorizes the Collateral Agent and its Representative so to notify) each
account debtor in respect of any Accounts or Instruments or other Persons
obligated on the Collateral that such Collateral has been assigned to the
Collateral Agent hereunder, and that any payments due or to become due in
respect of such Collateral are to be made directly to the Collateral Agent, and
(ii) upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent and its Representative shall have the right at any time or
times to make direct verification with the account debtors or other Persons
obligated on the Collateral of any and all of the Accounts or other such
Collateral. Following the giving of any notice under this section, each Grantor
shall thereafter hold in trust for the Collateral Agent all amounts and proceeds
received by it with respect to such accounts and promptly at all times
thereafter deliver to the Collateral Agent all such amounts and proceeds in the
form so received.

(e) Intellectual Property. Each Grantor represents and warrants that the
Copyrights, Patents and Trademarks listed on Schedules III, IV and V,
respectively, constitute all of the registered Copyrights and all of the Patents
and Trademarks now owned by such Grantor which are registered with any
Governmental Authority. If such Grantor shall (i) obtain registered rights to
any new patentable inventions, any registered Copyrights or any Patents or
Trademarks, or (ii) become entitled to the benefit of any registered Copyrights
or any Patents or Trademarks or any improvement on any Patent, the provisions of
this Agreement above shall automatically apply thereto and such Grantor shall
give to the Collateral Agent notice thereof at the time of its next delivery of
financial statements pursuant to Section 5.01(a) or (b) of the Credit Agreement.
Upon the request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded, an Intellectual Property Security Agreement and/or
any other agreements, instruments, documents, and papers as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s, on behalf of the
Secured Creditors, security interest in any Copyright, Patent or Trademark and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby. Each Grantor hereby authorizes the Collateral Agent to
modify this Agreement by amending Schedules III, IV and V, as applicable, to
include any such registered Copyrights or any such Patents and Trademarks. Each
Grantor shall have the duty (but no Secured Creditor shall have any duty) (i) to
prosecute diligently any Copyrights, Patents and Trademarks the invalidity,
unenforceability or unavailability of which could reasonably be expected to have
a Material Adverse Effect (each a “Material IP Item”), (ii) to make application
on unpatented but patentable inventions and on trademarks, copyrights and
service marks material to the business of such Grantor, as appropriate, (iii) to
preserve and maintain all rights in the Material IP Items and (iv) to ensure
that the Material IP Items are and remain enforceable. Any expenses incurred in
connection with any Grantor’s obligations under this Section 4.1(e) shall be
borne by the Grantors. No Grantor shall abandon any right to file a patent,
trademark or service mark application, or abandon any pending patent,

 

10



--------------------------------------------------------------------------------

application or any other Copyright, Patent or Trademark (in each case which is
or would constitute a Material IP Item) without the written consent of the
Collateral Agent, which consent shall not be unreasonably withheld.

(f) Further Identification of Collateral. Each Grantor will, when and as often
as requested by the Collateral Agent or its Representative, furnish to the
Collateral Agent or such Representative, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent or its Representative may reasonably
request, all in reasonable detail.

(g) Investment Property. Each Grantor will take any and all actions reasonably
required or requested by the Collateral Agent, from time to time, to (i) cause
the Collateral Agent to obtain exclusive control of any Investment Property
owned by such Grantor in a manner reasonably acceptable to the Collateral Agent
and (ii) obtain from any issuers of Investment Property written confirmation of
the Collateral Agent’s Control over such Investment Property. For purposes of
this Section 4.1(g), the Collateral Agent shall have exclusive control of
Investment Property if (i) such Investment Property consists of certificated
securities and such Grantor delivers such certificated securities to the
Collateral Agent (with appropriate endorsements if such certificated securities
are in registered form) and (ii) in the case of any other Investment Property,
the Collateral Agent has Control thereof for all applicable purposes of the
Uniform Commercial Code.

(h) Compliance with Credit Documents. Each Grantor shall comply with the
provisions of the Credit Documents applicable thereto, including, without
limitation, maintenance of insurance, restrictions on dispositions, and
providing the Collateral Agent and its representatives the right to inspections
with respect to the Collateral.

(i) Commercial Tort Claims. Each Grantor shall promptly notify the Collateral
Agent of any Commercial Tort Claim involving an amount in excess of $500,000, if
any, other than those identified on Schedule VII hereto, acquired by it and
unless otherwise consented to by the Collateral Agent, such Grantor shall enter
into a supplement to this Agreement, granting to the Collateral Agent a Lien on
and security interest in such Commercial Tort Claim.

4.2. Dispositions; Other Liens. Grantors will not sell, lease or otherwise
dispose of Collateral except for dispositions specifically permitted by the
Credit Agreement. Grantors will not create, permit or suffer to exist, and will
defend the Collateral against and take such other action as is necessary to
remove, any Lien on the Collateral except Liens expressly permitted pursuant to
the Credit Agreement, and will defend the right, title and interest of the
Collateral Agent in and to the Collateral and in and to all Proceeds thereof
against the claims and demands of all Persons whatsoever except for Persons
holding Liens expressly permitted pursuant to the Credit Agreement.

4.3. Preservation of Rights. Whether or not any Event of Default has occurred or
is continuing, the Collateral Agent and its Representative may, but shall not be
required to, take any steps the Collateral Agent or its Representative deems
necessary or appropriate to preserve

 

11



--------------------------------------------------------------------------------

any Collateral or any rights against third parties to any of the Collateral,
including obtaining insurance of Collateral at any time when a Grantor has
failed to do so, and any applicable Grantor shall promptly pay, or reimburse the
Collateral Agent for, all expenses incurred in connection therewith.

4.4. Name Change; Location; Bailees.

(a) No Grantor shall change (i) its name as it appears in official filings in
the state of its incorporation or organization, (ii) if such Grantor is
organized or amalgamated under the laws of Canada or any province or territory
thereto, its chief executive office or principal place of business, or (iii) its
corporation, limited liability company, partnership or other organizational
structure or its jurisdiction of incorporation or organization, in each case,
unless the Collateral Agent shall have received at least ten days prior written
notice of such change and either (A) such change will not adversely affect the
validity, perfection or priority of the Collateral Agent’s security interest in
the Collateral or (B) any reasonable action requested by the Collateral Agent in
connection therewith has been completed or taken (including the obtaining of
customary landlord waivers or bailee letters to the extent required hereunder
and any action to continue the perfection of any Liens in favor of the
Collateral Agent, on behalf of Lenders, in any Collateral) or arrangements to
the Collateral Agent’s satisfaction have been made to take such actions
substantially contemporaneously with such change.

(b) Each Grantor shall use commercially reasonable efforts to promptly obtain a
Collateral Access Agreement from the lessor of each leased property set forth on
Schedule VIII hereto. In the event that after the Effective Date any Grantor
leases or otherwise acquires a new mail order facility, such Grantor shall use
commercially reasonable efforts to promptly obtain a Collateral Access Agreement
from the lessor or mortgagee of such facility.

(c) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed by the Collateral Agent without the prior written consent of the
Collateral Agent and agrees that it will not do so without the prior written
consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) to the Uniform Commercial Code.

4.5. Bank Accounts.

(a) Each Grantor shall use commercially reasonable efforts to cause each
financial institution with which such Grantor maintains any Deposit Accounts
(other than Excluded Deposit Accounts) to enter into a related Deposit Account
Control Agreement with such Grantor and the Collateral Agent. Such financial
institutions as of the date hereof are identified on Schedule VI hereto. For
those Deposit Accounts identified on Schedule VI as to which the applicable
depository has not executed a Deposit Account Control Agreement on or before 30
days after the Effective Date (or such later date as the Collateral Agent shall
consent thereto in writing), on request of the Collateral Agent, the Grantor
shall, as soon as reasonably practicable but in any event not later than thirty
(30)

 

12



--------------------------------------------------------------------------------

Business Days (or such longer period as the Collateral Agent may determine)
after such request, close such Deposit Account. Following the date hereof, no
Grantor shall establish any Deposit Account (other than an Excluded Deposit
Account) with any financial institution unless such Grantor shall have given the
Collateral Agent five (5) Business Days’ prior written notice of its intent to
open such account (or such other notice as may be acceptable to the Collateral
Agent) and the Collateral Agent and such Grantor shall have entered into a
Deposit Account Control Agreement with respect to such Deposit Account.

(b) Upon the Collateral Agent’s request following an Event of Default and during
the continuance thereof, each Grantor shall establish lock-box or blocked
accounts (collectively, “Blocked Accounts”) in such Grantor’s name with such
banks as are acceptable to the Collateral Agent (“Collecting Banks”), subject to
irrevocable instructions in a form specified by the Administrative Agent, to
which the obligors of all Accounts shall be instructed by such Grantor to
directly remit all payments on Accounts and in which such Grantor will
immediately deposit all cash payments for Inventory or other cash payments
constituting proceeds of Collateral in the identical form in which such payment
was made, whether by cash or check. In addition, following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may
establish one or more depository accounts at each Collecting Bank or at a
centrally located bank (collectively, the “Depository Account”). All amounts
held or deposited in the Blocked Accounts held by such Collecting Bank shall be
transferred to the Depository Account without any further notice or action
required by the Collateral Agent. Subject to the foregoing, each Grantor hereby
agrees that all payments received by the Collateral Agent or any Lender whether
by cash, check, wire transfer or any other instrument, made to such Blocked
Accounts or otherwise received by the Collateral Agent or any Lender and whether
in respect of the Accounts or as proceeds of other Collateral or otherwise will
be the sole and exclusive property of the Collateral Agent for the benefit of
the Secured Creditors. Upon the occurrence and during the continuation of an
Event of Default, each Grantor, and any of its Affiliates, employees, agents and
other Persons acting for or in concert with such Grantor shall, acting as
trustee for the Collateral Agent, receive, as the sole and exclusive property of
the Collateral Agent, any moneys, checks, notes, drafts or other payments
relating to and/or proceeds of Accounts or other Collateral which come into the
possession or under the control of such Grantor or any Affiliates, employees,
agent or other Persons acting for or in concert with such Grantor, and
immediately upon receipt thereof, such Grantor or Persons shall deposit the same
or cause the same to be deposited in kind, in a Blocked Account.

4.6. Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:

(a) each Grantor shall, at the request of the Collateral Agent or its
Representative, assemble the Collateral and make it available to the Collateral
Agent or its Representative at a place or places designated by the Collateral
Agent or its Representative which are reasonably convenient to the Collateral
Agent or its Representative, as applicable, and such Grantor;

 

13



--------------------------------------------------------------------------------

(b) the Collateral Agent or its Representative may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, any of the Collateral;

(c) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not said Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including, without
limitation, the right, to the maximum extent permitted by law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Grantor agrees to take all such action as may be appropriate to give effect to
such right);

(d) the Collateral Agent or its Representative in their discretion may, in the
name of the Collateral Agent or in the name of any Grantor or otherwise, demand,
sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral, but shall be
under no obligation to do so;

(e) the Collateral Agent, or its Representative, may take immediate possession
and occupancy of any premises owned, used or leased by any Grantor and exercise
all other rights and remedies of an assignee which may be available to the
Collateral Agent; and

(f) the Collateral Agent may, upon ten (10) Business Days’ prior written notice
to the Grantors of the time and place (which notice each Grantor hereby agrees
is commercially reasonable notification for purposes hereof), with respect to
the Collateral or any part thereof which shall then be or shall thereafter come
into the possession, custody or control of the Collateral Agent or its
Representative, sell, lease, license, assign or otherwise dispose of all or any
part of such Collateral, at such place or places as the Collateral Agent deems
best, and for cash or for credit or for future delivery (without any Secured
Creditor thereby assuming any credit risk), at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required above or by
applicable statute and cannot be waived), and the Collateral Agent or anyone
else may be the purchaser, lessee, licensee, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter hold the same absolutely, free from
any claim or right of whatsoever kind, including any right or equity of
redemption (statutory or otherwise), of Grantors, any such demand, notice and
right or equity being hereby expressly waived and released. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned.

 

14



--------------------------------------------------------------------------------

The proceeds of each collection, sale or other disposition under this
Section 4.6 shall be applied in accordance with Section 4.7 hereof. If such
proceeds are insufficient to cover the costs and expenses of such realization
and the payment in full of the Secured Obligations, the Grantors shall remain
liable for any deficiency.

4.7. Application of Proceeds. The proceeds of any collection, sale or other
realization of all or any part of the Collateral, and any other cash at the time
held by the Collateral Agent under this Agreement, shall be applied in the
manner set forth in Section 7.02 of the Credit Agreement.

4.8. Attorney in Fact. Each Grantor hereby irrevocably constitutes and appoints
the Collateral Agent, with full power of substitution, as its true and lawful
attorney in fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, from
time to time upon the occurrence and during the continuation of an Event of
Default in the discretion of the Collateral Agent, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or desirable to accomplish the purposes of this Agreement and, without limiting
the generality of the foregoing, hereby gives the Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do the following upon the occurrence and during the continuation of any Event
of Default:

(a) to ask, demand, collect, receive and give acquittance and receipts for any
and all moneys due and to become due under any Collateral and, in the name of
such Grantor or its own name or otherwise, to take possession of and endorse and
collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Collateral whenever payable and to file any claim or
to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable;

(b) to pay or discharge charges or Liens levied or placed on or threatened
against the Collateral (other than the Liens expressly permitted pursuant to the
Credit Agreement), to effect any insurance called for by the terms of this
Agreement and to pay all or any part of the premiums therefor;

(c) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due, and to become due thereunder, directly
to the Collateral Agent or as the Collateral Agent shall direct, and to receive
payment of and receipt for any and all moneys, claims and other amounts due, and
to become due at any time, in respect of or arising out of any Collateral;

(d) to sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;

 

15



--------------------------------------------------------------------------------

(e) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
part thereof and to enforce any other right in respect of any Collateral;

(f) to defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral;

(g) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Collateral Agent may deem appropriate; and

(h) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owners thereof for all purposes, and to do,
at the Collateral Agent’s option and at such Grantor’s expense, at any time, or
from time to time, all acts and things which the Collateral Agent reasonably
deems necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s Lien therein, in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

Each Grantor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof. The power of
attorney granted hereunder is a power coupled with an interest and shall be
irrevocable until this Agreement is terminated pursuant to Section 5.10 hereof.

Each Grantor also authorizes the Collateral Agent, at any time from and after
the occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of such Grantor in and under the
Contracts hereunder and other matters relating thereto and (y) to execute, in
connection with any sale of Collateral provided for in Section 4.6 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

4.9. Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, each Grantor shall:

(a) furnish to the Collateral Agent such financing statements, assignments for
security and other documents in such offices as may be necessary or as the
Collateral Agent or the Representative may request to perfect the security
interests granted by Section 3 of this Agreement; and

(b) at the Collateral Agent’s request, deliver to the Collateral Agent or its
Representative the originals of all Instruments representing Indebtedness with a
face amount in the aggregate in excess of $5,000,000 together with, in the case
of such Instruments constituting promissory notes, allonges attached thereto
showing such promissory notes to be payable to the order of a blank payee.

 

16



--------------------------------------------------------------------------------

4.10. Further Assurances. At any time and from time to time, upon the written
request of the Collateral Agent or its Representative, and at the sole expense
of Grantors, Grantors will promptly and duly execute and deliver any and all
such further instruments, documents and agreements and take such further actions
as the Collateral Agent or its Representative may reasonably require in order
for the Collateral Agent to obtain the full benefits of this Agreement and of
the rights and powers herein granted in favor of the Collateral Agent,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code with respect to the liens and
security interests granted hereby and transferring Collateral to the Collateral
Agent’s possession (if a security interest in such Collateral can be perfected
by possession). Without limiting the foregoing, each Grantor now or hereafter
owning Collateral located in any province or territory of Canada agrees that,
upon the request of the Administrative Agent, it shall, within twenty
(20) Business Days (or such longer period agreed to by the Administrative Agent)
of such request, execute such supplemental security documents governed by the
laws of any applicable province or territory of Canada as the Administrative
Agent may in good faith deem appropriate for the purpose of obtaining for the
Collateral Agent the benefit of remedies available to secured creditors under
such laws (it being understood that such security documents shall not expand the
Collateral or include covenants or representations materially different than
those set forth herein). Each Grantor also hereby authorizes the Collateral
Agent and its Representative to file any such financing or continuation
statement without the signature of such Grantor to the extent permitted by
applicable law.

4.11. Limitation on Duty of the Collateral Agent. The powers conferred on the
Collateral Agent under this Agreement are solely to protect the Collateral
Agent’s interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. The Collateral Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither the Collateral Agent nor its Representative nor any of their respective
officers, directors, employees or agents shall be responsible to Grantors for
any act or failure to act, except for gross negligence or willful misconduct.
Without limiting the foregoing, the Collateral Agent and any Representative
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in their possession if such Collateral is
accorded treatment substantially equivalent to that which the Collateral Agent
or any Representative, in its individual capacity, accords its own property
consisting of the type of Collateral involved, it being understood and agreed
that neither any Secured Creditor nor any Representative shall have any
responsibility for taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above) to protect, preserve or
exercise rights against any Person with respect to any Collateral and the
Collateral Agent shall be relieved of all responsibility for the Collateral upon
surrendering same to the applicable Grantor.

Also without limiting the generality of the foregoing, neither any Secured
Creditor nor any Representative shall have any obligation or liability under any
Contract or license by reason of or arising out of this Agreement or the
granting to the Collateral Agent of a security interest therein or assignment
thereof or the receipt by any Secured Creditor or any Representative of any
payment relating to any Contract or license pursuant hereto, nor shall any
Secured Creditor or any Representative be required or obligated in any manner to
perform or fulfill any of the obligations of any Grantor under or pursuant to
any Contract or license, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any Contract or license, or to present or
file any claim, or to take any action to collect or enforce any performance or
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

 

17



--------------------------------------------------------------------------------

Nothing in this Agreement shall be construed to subject the Collateral Agent or
any Secured Creditor to liability as an owner of any Collateral, nor shall the
Collateral Agent or any Secured Creditor be deemed to have assumed any
obligations under any agreement or instrument included as Collateral, unless and
until in each case the Collateral Agent enforces its rights hereunder after an
Event of Default in such a manner as to actually take ownership of such
Collateral pursuant to a foreclosure or similar action.

Section 5. Miscellaneous.

5.1. No Waiver. No failure on the part of the Collateral Agent or any of its
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Collateral Agent
or any of its Representatives of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.

5.2. Notices. All notices, demands and requests that any party is required or
elects to give to any other party shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement, and if given (i) to the
Collateral Agent, shall be given to it at 10 S. Dearborn Street, Floor 7,
Chicago, Illinois 60603-2003, Attention: Nicole Gilmore or as otherwise
specified by the Collateral Agent in writing, (ii) to a Grantor other than the
Borrower, shall be given to it c/o the Borrower at the Borrower’s address
specified in the Credit Agreement and (iii) to the Borrower, shall be given to
it at its address specified in the Credit Agreement.

5.3. Amendments, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Collateral Agent with (other than in the case of amendments hereof primarily for
the purpose of adding Collateral as contemplated hereby) the concurrence or at
the direction of the Required Secured Creditors; provided that the addition of
any Person as Grantor hereunder by execution of a joinder to the Security
Agreement in the form of Exhibit A shall not require receipt of any consent from
or execution of any documentation by any other Grantor party hereto. Any such
amendment or waiver shall be binding upon the Collateral Agent and each Grantor
and their respective successors and assigns.

5.4. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, the Secured Creditors and the respective
successors and assigns of each of the foregoing, provided, that no Grantor shall
assign or transfer its rights hereunder without the prior written consent of the
Collateral Agent.

5.5. Counterparts; Headings. This Agreement may be authenticated in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart. This

 

18



--------------------------------------------------------------------------------

Agreement may be authenticated by manual signature, facsimile or other
electronic means, all of which shall be equally valid. The headings in this
Agreement are for convenience of reference only and shall not alter or otherwise
affect the meaning hereof.

5.6. Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

5.7. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Grantors and the Collateral Agent with respect to the
subject matter hereof and supersedes all prior oral and written agreements and
understandings between any Grantor and the Collateral Agent relating to the
subject matter hereof. This Agreement supplements the other Credit Documents and
nothing in this Agreement shall be deemed to limit or supersede the rights
granted to the Collateral Agent or the other Secured Creditors in any other
Credit Document. In the event of any conflict between this Agreement and the
Credit Agreement, the provisions of the Credit Agreement shall govern. In the
event of any inconsistencies between the provisions of this Agreement and the
provisions of the Pledge Agreement relating to Pledged Collateral, the
provisions of the Pledge Agreement relating to the Pledged Collateral shall
govern.

5.8. Choice of Law, Submission to Jurisdiction, etc.

(a) THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK.

(b) Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Creditor may otherwise have to bring any action or
proceeding relating to this Agreement against such Grantor or its properties in
the courts of any jurisdiction.

(c) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter

 

19



--------------------------------------------------------------------------------

have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

5.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

5.10. Termination. Subject to reinstatement as provided in Section 5.11 hereof,
this Agreement shall terminate as provided in Section 9.16(b) of the Credit
Agreement except that any obligations expressly stated hereby to survive the
termination hereof shall so survive. Upon such termination, the Collateral Agent
shall promptly cause to be assigned, transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever, any remaining
Collateral in its possession to or on the order of the Grantors. The Collateral
Agent, at the Grantors’ expense, shall also execute and deliver to the Grantors,
promptly upon such termination, such Uniform Commercial Code termination
statements and such other documentation as shall be reasonably requested by the
Grantors to evidence the termination and release of the Liens in favor of the
Collateral Agent created hereby.

5.11. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.

5.12. Collateral Not Provided on the Effective Date. To the extent that,

 

20



--------------------------------------------------------------------------------

notwithstanding the provisions hereof, any Collateral is not or cannot be
provided on the Effective Date, then the applicable Grantor agrees, in addition
to its other agreements herein, that such Collateral shall be provided within 30
days (or such longer period to which the Collateral Agent may agree) after the
Effective Date (it being understood that prior to such 30th day after the
Effective Date (or such later date to which the Collateral Agent may agree), no
Default or Event of Default shall occur as a result of such failure to provide
such Collateral); provided, however, that notwithstanding anything herein to the
contrary, failure to comply with Section 5.13 below shall give rise to an
immediate Event of Default.

5.13. LuxCo Matters. LuxCo and the Borrower agree that (a) any transfer of an
intercompany note or notes to LuxCo pursuant to a LuxCo Transaction and (b) any
repurchase of any such note or notes by the Borrower pursuant to the terms of a
LuxCo Transaction shall be made subject to the Lien of the Collateral Agent
hereunder and that (x) the Borrower shall give the Administrative Agent at least
ten (10) Business Days (or such lesser number of days to which the
Administrative Agent may agree) prior notice of any such transfer or repurchase
and (y) contemporaneously with, and as a condition of, any such transfer or
repurchase the Borrower and LuxCo shall substantially contemporaneously with
such transfer or repurchase take such steps as may reasonably be requested by
the Administrative Agent to maintain or, if necessary, reestablish a first
priority perfected security interest in such note in favor of the Collateral
Agent.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

GRANTORS: SXC HEALTH SOLUTIONS CORP. By:  

/s/ Jeffrey Park

Name: Jeffrey Park

Title: Executive Vice President and Chief

Financial Officer

SXC HEALTH SOLUTIONS, INC. By:  

/s/ Jeffrey Park

Name: Jeffrey Park

Title: Chief Financial Officer, Executive

Vice President — Finance and Treasurer

INFORMEDRX, INC. By:  

/s/ Jeffrey Park

Name: Jeffrey Park

Title: Chief Financial Officer, Executive

Vice President — Finance, Secretary &

Treasurer

CATALYST HEALTH SOLUTIONS,

INC.

By:  

/s/ Richard A. Bates

Name: Richard A. Bates Title: President and COO CATALYST RX By:  

/s/ Richard A. Bates

Name: Richard A. Bates Title: President and COO

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

CATALYST RX HEALTH

INITIATIVES, INC.

By:  

/s/ Richard A. Bates

Name: Richard A. Bates Title: President and COO

COALITION FOR ADVANCED

PHARMACY SERVICES, LLC

By:  

/s/ Richard A. Bates

Name: Richard A. Bates Title: President and COO COLLATERAL AGENT:

JPMORGAN CHASE BANK, N.A., as

Collateral Agent for the benefit of the

Secured Creditors

By:  

/s/ Krys Szremski

Name: Krys Szremski Title: Vice President

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of

Joinder to Security Agreement

The undersigned,                     , a                          , as of the
     day of             , 20    , hereby joins in the execution of that certain
Security Agreement dated as of July 2, 2012 (as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Security Agreement”) among SXC Health Solutions Corp., SXC Health
Solutions, Inc., informedRx, Inc., Catalyst Health Solutions, Inc., Catalyst Rx,
Catalyst Rx Health Initiatives, Inc., Coalition for Advanced Pharmacy Services,
LLC and each other Person that becomes a Grantor thereunder after the date and
pursuant to the terms thereof, to and in favor of JPMorgan Chase Bank, N.A., as
Collateral Agent. Capitalized terms used but not defined herein have the
meanings given them in the Security Agreement. By executing this Joinder, the
undersigned hereby agrees that it is a Grantor thereunder and agrees to be bound
by all of the terms and provisions of the Security Agreement.

The undersigned represents and warrants to the Collateral Agent and the other
Secured Creditors that:

(a) all of the Equipment, Inventory and Goods owned by such Grantor is located
at the places as specified on Schedule I attached hereto;

(b) except as disclosed on Schedule I, none of such Collateral is in the
possession of any bailee, warehousemen, processor or consignee;

(c) the chief place of business, chief executive office and the office where
such Grantor keeps its books and records are located at the place specified on
Schedule I;

(d) such Grantor (including any Person acquired by such Grantor) does not do
business or has not done business during the past five years under any tradename
or fictitious business name, except as disclosed on Schedule II; and

(e) all Copyrights, Patents and Trademarks owned by the undersigned are listed
in Schedules III, IV and V, respectively.

(f) all depository and other accounts maintained by such Grantor are described
on Schedule VI; and

(g) all Commercial Tort Claims of such Grantor are listed in Schedule VII.

                                , a                                 

 

By:  

 

Name:  

 

Title:  

 

FEIN:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GRANT OF SECURITY INTEREST IN

[TRADEMARK/PATENT/COPYRIGHT] RIGHTS

This GRANT OF SECURITY INTEREST IN [TRADEMARK/PATENT/ COPYRIGHT] RIGHTS (this
“Agreement”), dated as of             , 20    , is made by [GRANTOR], a[n]
[            ] (the “Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as
collateral agent for the equal and ratable benefit of the Secured Creditors (in
such capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).

The Grantor has executed and delivered that certain Security Agreement, dated as
of July 2, 2012, in favor of the Collateral Agent for the equal and ratable
benefit of the Secured Creditors (as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Security Agreement”). The Grantor has pledged and granted to the Collateral
Agent a continuing security interest in all intellectual property, including the
[Trademarks/Patents/Copyrights].

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of Collateral Agent, as
follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement have the meanings provided or provided by
reference in the Security Agreement or Credit Agreement referred to therein.

2. Grant of Security Interest. (a) This Agreement is made to secure the
satisfactory performance and payment of all of (i) the Secured Obligations,
(ii) the obligations and liabilities of the Borrower under the Parent Guaranty
and (iii) the obligations and liabilities of the Subsidiary Guarantors under the
Subsidiary Guaranty. Upon the payment in full of all Secured Obligations (other
than contingent indemnification obligations), the Collateral Agent shall
promptly, upon such satisfaction, execute, acknowledge, and deliver to Grantor
all reasonably requested instruments in writing releasing the security interest
in the [Trademarks/Patents/Copyrights] acquired under this confirmatory grant.

Trademarks (b)

(b) The Grantor hereby pledges and grants to the Collateral Agent, on behalf of
and for the benefit of the Secured Creditors, a lien in and security interest in
all of the Grantor’s right, title and interest, whether now owned or hereafter
acquired, in and to (i) its trademarks (including service marks), trade names,
trade styles, trade dress and the registrations and applications for
registration thereof, including the foregoing listed on Schedule A, and the
goodwill of the business symbolized by the foregoing; (ii) all renewals of the
foregoing; (iii) all income, royalties, damages, and payments now or hereafter
due or payable with respect thereto, including, without limitation, damages,
claims, and payments for past and future infringements thereof; (iv) all rights
to sue for past, present, and future infringements of the foregoing, including
the right to settle suits involving claims and demands for royalties owing; and
(v) all rights corresponding to any of the foregoing throughout the world (the
“Trademarks”).



--------------------------------------------------------------------------------

Patents (b)

(b) The Grantor hereby pledges and grants to the Collateral Agent, on behalf of
and for the benefit of the Secured Creditors, a lien in and security interest in
all of the Grantor’s right, title and interest, whether now owned or hereafter
acquired, in and to (i) any and all issued patents and patent applications,
including the foregoing listed on Schedule A; (ii) all inventions and
improvements both described and claimed therein; (iii) all reissues, divisions,
continuations, renewals, extensions, and continuations-in-part thereof; (iv) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (v) all rights to sue for
past, present, and future infringements thereof; and (vi) all rights
corresponding to any of the foregoing throughout the world (the “Patents”).

Copyrights (b)

(b) The Grantor hereby pledges and grants to the Collateral Agent, on behalf of
and for the benefit of the Secured Creditors, a lien in and security interest in
all of the Grantor’s right, title and interest, whether now owned or hereafter
acquired, in and to (i) any and all registered copyrights and copyright
applications, including the foregoing listed on Schedule A; (ii) all renewals or
extensions thereof; (iii) all income, royalties, damages, claims, and payments
now or hereafter due or payable under and with respect thereto, including,
without limitation, damages and payments for past and future infringements
thereof; (iv) all rights to sue for past, present, and future infringements
thereof; and (v) all rights corresponding to any of the foregoing throughout the
world (the “Copyrights”).

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest herein with the [United
States / other jurisdiction] [Patent and Trademark][Copyright] Office. The
security interest granted hereby has been granted to the Collateral Agent in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof. The Security Agreement (and all rights and remedies of the
Collateral Agent thereunder) shall remain in full force and effect in accordance
with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Collateral Agent with respect to the security
interest in the Collateral granted hereby are more fully set forth in the Credit
Agreement and the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the terms of the Security Agreement, the terms of
the Security Agreement shall govern.

5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together constitute one and the
same original.

6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

[GRANTOR] By:  

 

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

U.S. AND FOREIGN [PATENT/TRADEMARK/COPYRIGHT] REGISTRATIONS AND

APPLICATIONS AND U.S. AND FOREIGN EXCLUSIVE

[PATENT/TRADEMARK/COPYRIGHT] LICENSES



--------------------------------------------------------------------------------

SCHEDULE I

TO

SECURITY AGREEMENT

Uniform Commercial Code Financing Statements; Location of Equipment, Inventory,

Goods and Books and Records; Goods in Possession of Consignees, Bailees,
Warehousemen,

Agents and Processors; Grantors’ Legal Names; State of Incorporation;
Organizational

Identification Number; Chief Executive Office.

 

I. GRANTOR: SXC Health Solutions Corp.

 

1    Legal Name of Grantor:    SXC Health Solutions Corp. 2    State of
Incorporation:    Yukon Territory, Canada 3    Organizational Identification
Number:    32368 4    Chief Executive Office:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

5    Location of Books and Records:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

6    Locations of Equipment, Inventory and Goods:    See Annex A. 7    Locations
of Goods in Possession of Consignees, Bailees, Warehousemen, Agents and
Processors (including names of such consignees, bailees, etc.):    None. 8   
Jurisdictions For Uniform Commercial Code or PPSA Filings:    Yukon Territory,
Ontario, British Columbia, Illinois, District of Columbia

 

II. GRANTOR: SXC Health Solutions, Inc.

 

1    Legal Name of Grantor:    SXC Health Solutions, Inc. 2    State of
Incorporation:    Texas 3    Organizational Identification Number:    134219900



--------------------------------------------------------------------------------

4    Chief Executive Office:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

5    Location of Books and Records:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

6    Locations of Equipment, Inventory and Goods:    See Annex A. 7    Locations
of Goods in Possession of Consignees, Bailees, Warehousemen, Agents and
Processors (including names of such consignees, bailees, etc.):    None. 8   
Jurisdictions For Uniform Commercial Code Filings:    Texas

 

III. GRANTOR: informedRX, Inc.

 

1    Legal Name of Grantor:    informedRx, Inc. 2    State of Incorporation:   
Delaware 3    Organizational Identification Number:    3472965 4    Chief
Executive Office:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

5    Location of Books and Records:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

6    Locations of Equipment, Inventory and Goods:    See Annex A. 7    Locations
of Goods in Possession of Consignees, Bailees, Warehousemen, Agents and
Processors (including names of such consignees, bailees, etc.):    None. 8   
Jurisdictions For Uniform Commercial Code Filings:    Delaware

 

IV. GRANTOR: Catalyst Health Solutions, Inc.

 

1    Legal Name of Grantor:    Catalyst Health Solutions, Inc.



--------------------------------------------------------------------------------

2    State of Incorporation:    Delaware 3    Organizational Identification
Number:    3068587 4    Chief Executive Office:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

5    Location of Books and Records:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

6    Locations of Equipment, Inventory and Goods:    See Annex A. 7    Locations
of Goods in Possession of Consignees, Bailees, Warehousemen, Agents and
Processors (including names of such consignees, bailees, etc.):    None. 8   
Jurisdictions For Uniform Commercial Code Filings:    Delaware

 

V. GRANTOR: Catalyst Rx

 

1    Legal Name of Grantor:    Catalyst Rx 2    State of Incorporation:   
Nevada 3    Organizational Identification Number:    C13234-1996 4    Chief
Executive Office:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

5    Location of Books and Records:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

6    Locations of Equipment, Inventory and Goods:    See Annex A. 7    Locations
of Goods in Possession of Consignees, Bailees, Warehousemen, Agents and
Processors (including names of such consignees, bailees, etc.):    None. 8   
Jurisdictions For Uniform Commercial Code Filings:    Nevada



--------------------------------------------------------------------------------

VI. GRANTOR: Catalyst Rx Health Initiatives, Inc.

 

1    Legal Name of Grantor:    Catalyst Rx Health Initiatives, Inc. 2    State
of Incorporation:    Illinois 3    Organizational Identification Number:   
58534099 4    Chief Executive Office:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

5    Location of Books and Records:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

6    Locations of Equipment, Inventory and Goods:    See Annex A. 7    Locations
of Goods in Possession of Consignees, Bailees, Warehousemen, Agents and
Processors (including names of such consignees, bailees, etc.):    None. 8   
Jurisdictions For Uniform Commercial Code Filings:    Illinois

 

VII. GRANTOR: Coalition for Advanced Pharmacy Services, LLC

 

1    Legal Name of Grantor:    Coalition for Advanced Pharmacy Services, LLC 2
   State of Incorporation:    Delaware 3    Organizational Identification
Number:    4689469 4    Chief Executive Office:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

5    Location of Books and Records:   

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

6    Locations of Equipment, Inventory and Goods:    See Annex A.



--------------------------------------------------------------------------------

7    Locations of Goods in Possession of Consignees, Bailees, Warehousemen,
Agents and Processors (including names of such consignees, bailees, etc.):   
None. 8    Jurisdictions For Uniform Commercial Code Filings:    Delaware



--------------------------------------------------------------------------------

ANNEX A

TO SCHEDULE I

3025 Windward Plaza

Suite 200

Alpharetta, GA 30005

4805 E. Thistle Landing Drive

Suite 100D

Phoenix, AZ 85044

300 N. LaSalle Street

16th Floor

Chicago, IL 60654

201 Merchant Street

Honolulu, HI 96813

320 Executive Court

Suite 201

Little Rock, AR 72205

600 Waterfront Drive

Pittsburgh, PA 15222

4425 E. Agave Road

Suite 108 (Office #11)

Phoenix, AZ 85044

13475 Danielson Street

Suite 170

Poway, CA 92064

10636 Scripps Summit Court

Suite 121

San Diego, CA 92131

10636 Scripps Summit Court

Suite 128

San Diego, CA 92131

6301 NW 5th Way

Suite 5010

Fort Lauderdale, FL 33309

1100 NE 51st Street

Oakland Park, FL 33334



--------------------------------------------------------------------------------

1538 Metropolitan Blvd. Suite B-2

Tallahassee, FL 32308

3500 Lennox Road

Suite 1500

Atlanta, GA 30326

1117 Perimeter Center West

Suite E401

Atlanta, GA 30338

1600 Kapiolani Blvd

Suite 1322

Honolulu, HI 96814

309 Court Avenue

Suite 228 (Offices 419, 425 & 427)

Des Moines, IA 50309

666 Grand Avenue

Suite 900

Des Moines, IA 50309

4000 S. Sherwood Forest Boulevard

Suite 502

Baton Rouge, LA 70816

800 King Farm Boulevard

(1st , 3rd & 4th Floors)

Rockville, MD 20850

110 West Ninth Street, Suite 200

Kansas City, MO 64105

7767 Elm Creek Boulevard, Suite 304

Maple Grove, MN 55269

229 Katherine Dr. Suite C

Flowood, MS 39232

19109 West Catawba Avenue

Suite 124 (Office #5)

Cornelius, NC 28031

8601 Six Forks Road, Suite 437

Raleigh, NC 27615



--------------------------------------------------------------------------------

1515 Eubank, SE Bldg #832

Albuquerque, NM 87123

8801 Horizon Boulevard

Suite 330

Albuquerque, NM 87113

1961 Las Vegas Boulevard South

Suite 102

Las Vegas, NV 89104

10471 Double R. Blvd., Suite D

Reno, NV 89521

100 West Grove Street

Suite 309

Reno, NV 89521

33381 Walker Road (IPS)

Avon Lake, OH 44012

250 East Broad Street

(Easter portion of 6th floor)

Columbus, OH 43215

100 East Campus View Blvd.

Suite 250

Columbus, OH 43235

555 Metro Place North, Suite 600

Dublin, OH 43017

103 Gamma Drive Extension

Suites 110 & 135

Pittsburgh, PA 15238

255 Ponce de Leon Avenue

Suite 404

San Juan, PR 00917

2595 Dallas Parkway, Suite 202

Frisco, TX 75034

5847 San Felipe

17th Floor (Offices 1720)

Houston, TX 77057



--------------------------------------------------------------------------------

5847 San Felipe

17th Floor (Offices 1723)

Houston, TX 77057



--------------------------------------------------------------------------------

SCHEDULE II

TO

SECURITY AGREEMENT

Tradenames and Fictitious Names

(Present and Past Five Years)

 

1    SXC Health Solutions Corp.:    Systems Xcellence Inc. / Les Systemes
Xcellence Inc. 2    SXC Health Solutions, Inc.:    Systems Xcellence USA, Inc. 3
   informedRx, Inc.:   

Centrus Corporation

NMHCRx Contracts, Inc.

NMHCRx, Inc.

Integrail Inc.

Specialty Pharmacy Care, Inc.

PBM Technology, Inc.

Inteq TX Corp.

Interchange PMP, Inc.

4    Catalyst Health Solutions, Inc.:   

Catamaran I Corp.

Catamaran II LLC

Health Extras

HealthExtras, Inc.

5    Catalyst Rx:   

RXx Pharmacy Solutions, Inc.

Managed Healthcare Systems, Inc.

HCEM Corporation

Catalyst Rx Comp1

6    Catalyst Rx Health Initiatives, Inc.:   

Walgreens Health Initiatives

Walgreens Health Initiatives, Inc.2

7    Coalition for Advanced Pharmacy Services, LLC:    n/a

 

1 

Managed Healthcare Systems, Inc., which merged into Catalyst Rx as of 6/25/2010,
used to operate under various trade names (Pharmacy Services Group, PSG, Rx Mail
and Catalyst Rx Comp). Now Catalyst Rx, this section of the business is
continuing under the trade name Catalyst Rx Comp in Florida.

2 

Prior to the acquisition, there may have been other iterations of Walgreens
Health Initiatives, Inc. that are unknown to the Catalyst.



--------------------------------------------------------------------------------

SCHEDULE III

TO

SECURITY AGREEMENT

U.S. Copyright Registrations; Foreign Copyright Registrations; U.S. Copyright

Applications; Foreign Copyright Applications; Copyright Licenses

 

NO.

  

COPYRIGHT

   REG. NUMBER    DATE REG.   

OWNER

1.

  

RxCLAIM v.8.0.07 Source Code.

   TXu1790758    01/12/2012    SXC HEALTH SOLUTIONS, INC.

2.

  

RxCLAIM v. 8.0.03 Source Code.

   TX7483374    12/30/2011    SXC HEALTH SOLUTIONS, INC.

3.

  

RxCLAIM v. 8.0.02 Source Code.

   TX7481153    12/30/2011    SXC HEALTH SOLUTIONS, INC.

4.

  

RxCLAIM v. 8.0.04 Source Code.

   TX7481144    12/30/2011    SXC HEALTH SOLUTIONS, INC.

5.

  

RxCLAIM v. 8.0.05 Source Code.

   TX7481127    12/30/2011    SXC HEALTH SOLUTIONS, INC.

6.

  

RxCLAIM v.8.0.06 Source Code.

   TX7481121    12/30/2011    SXC HEALTH SOLUTIONS, INC.

7.

  

RxCLAIM v. 8.0.01 Source Code.

   TX7479997    12/28/2011    SXC HEALTH SOLUTIONS, INC.

8.

  

INFORMED TRENDS 2010.

   TX7106903    01/26/2010    SXC HEALTH SOLUTIONS, INC.



--------------------------------------------------------------------------------

SCHEDULE IV

TO

SECURITY AGREEMENT

U.S. Patent Registrations; Foreign Patent Registrations; U.S. Patent
Applications; Foreign Patent

Applications; Patent Licenses

None.



--------------------------------------------------------------------------------

SCHEDULE V

TO

SECURITY AGREEMENT

U.S. Trademark Registrations; Foreign Trademark Registrations; U.S. Trademark
Applications;

Foreign Trademark Applications; Trademark Licenses

Federal Trademarks

 

NO.

  

MARK

  SERIAL NO.   DATE
FILED   REG. NO.   DATE REG.  

OWNER

1.

   ASCEND   85-605-363   04/23/2012       SXC HEALTH SOLUTIONS, INC.

2.

   ASCEND SPECIALTY   85-321,952   05/16/2011       SXC HEALTH SOLUTIONS, INC.

3.

   CATAMARAN   85-625,926   05/15/2012       SXC HEALTH SOLUTIONS, INC.

4.

   EMPYREAN   85-625,935   05/15/2012       SXC HEALTH SOLUTIONS, INC.

5.

  

HEALTHCARE IT GROUP OUR SOLUTIONS DRIVE YOUR SUCCESS and DESIGN

 

LOGO [g375927ex10_3pg041a.jpg]

  85-037,449   05/13/2010   4,080,789   01/03/2012   SXC HEALTH SOLUTIONS, INC.

6.

   MOVE AHEAD   85-007,438   04/06/2010   4,077,635   12/27/2011   SXC HEALTH
SOLUTIONS, INC.

7.

   OUR SOLUTIONS DRIVE YOUR SUCCESS   85-010,747   04/09/2010   4,077,644  
12/27/2011   SXC HEALTH SOLUTIONS, INC.

8.

   RX EXPRESS   73-531,173   04/08/1985   1,392,192   05/06/1986   SXC HEALTH
SOLUTIONS, INC.

9.

   RXBUILDER   85-214,221   01/10/2011       SXC HEALTH SOLUTIONS, INC.

10.

   RXCLAIM   74-335,180   11/27/1992   1,813,491   12/28/1993   SXC HEALTH
SOLUTIONS, INC.

11.

   RXCLAIM   74-177,915   06/20/1991   1,731,517   11/10/1992   SXC HEALTH
SOLUTIONS, INC.

12.

  

RXCLAIM and DESIGN

 

LOGO [g375927ex10_3pg041b.jpg]

  85-037,461   05/13/2010       SXC HEALTH SOLUTIONS, INC.

13.

   RXCLAIM SUITE   85-037,466   05/13/2010       SXC HEALTH SOLUTIONS, INC.

14.

  

RXCLAIM SUITE and DESIGN

 

LOGO [g375927ex10_3pg041c.jpg]

  85-037,476   05/13/2010       SXC HEALTH SOLUTIONS, INC.

15.

   RXDATADIRECTOR   77-815,332   08/28/2009       SXC HEALTH SOLUTIONS, INC.



--------------------------------------------------------------------------------

NO.

  

MARK

  SERIAL NO.   DATE
FILED   REG. NO.   DATE REG.  

OWNER

16.

   RXMAX   76-081,764   06/30/2000   2,778,886   11/04/2003   SXC HEALTH
SOLUTIONS, INC.

17.

   RXPARALLEL   85-108,284   08/16/2010   4,050,442   11/01/2011   SXC HEALTH
SOLUTIONS, INC.

18.

   RXSERVER   74-308,616   08/28/1992   1,852,935   09/06/1994   SXC HEALTH
SOLUTIONS, INC.

19.

  

RXSERVER and DESIGN

 

LOGO [g375927ex10_3pg042a.jpg]

  85-037,482   05/13/2010   4,112,423   03/13/2012   SXC HEALTH SOLUTIONS, INC.

20.

   RXTRACK   76-176,986   12/07/2000   2,658,054   12/10/2002   SXC HEALTH
SOLUTIONS, INC.

21.

  

RXTRACK and DESIGN

 

LOGO [g375927ex10_3pg042b.jpg]

  85-037,488   05/13/2010       SXC HEALTH SOLUTIONS, INC.

22.

   SXC HEALTH   85-549,774   02/22/2012       SXC HEALTH SOLUTIONS, INC.

23.

   SXC HEALTH HOME DELIVERY   85-549,796   02/22/2012       SXC HEALTH
SOLUTIONS, INC.

24.

  

SXC HEALTH SOLUTIONS CORP. and DESIGN

 

LOGO [g375927ex10_3pg042c.jpg]

  85-037,865   05/13/2010   3,986,958   06/28/2011   SXC HEALTH SOLUTIONS, INC.

25.

   SXC, THE TECHNOLOGY-ENABLED PBM   77-832,189   09/22/2009   3,813,369  
07/06/2010   SXC HEALTH SOLUTIONS, INC.

26.

   ZYNCHROSRX   85-214,231   01/10/2011       SXC HEALTH SOLUTIONS, INC.

27.

  

ASCEND SPECIALTYRX SIMPLIFYING CARE. ACHIEVING OUTCOMES. And DESIGN

 

LOGO [g375927ex10_3pg042d.jpg]

  77-504,113   06/20/2008   3,575,533   02/17/2009   INFORMEDRX, INC.

28.

   INFORMEDMAIL   77-512,562   07/01/2008   3,687,169   09/22/2009   INFORMEDRX,
INC.

29.

   INFORMEDPATIENT   77-780,458   07/14/2009   3,754,279   03/02/1010  
INFORMEDRX, INC.

30.

   INFORMEDRX   76-527,349   06/30/2003   3,009,175   10/25/2005   INFORMEDRX,
INC.

31.

  

INFORMEDRX and DESIGN

 

LOGO [g375927ex10_3pg042e.jpg]

  77-512,531   07/01/2008   3,567,643   01/27/2009   INFORMEDRX, INC.



--------------------------------------------------------------------------------

NO.

  

MARK

  SERIAL NO.   DATE
FILED   REG. NO.   DATE REG.  

OWNER

32.

   INTEGRAIL   77-937,434   02/17/2010   3,899,076   01/04/2011   INFORMEDRX,
INC.

33.

  

INTEGRAIL and DESIGN

 

LOGO [g375927ex10_3pg043a.jpg]

  77-950,728   03/04/2010   3,899,142   01/04/2011   INFORMEDRX, INC.

34.

  

INTEGRAILRX and DESIGN

 

LOGO [g375927ex10_3pg043b.jpg]

  85-174,619   11/11/2010       INFORMEDRX, INC.

35.

   MYNMHC   78-660,804   06/29/2005   3,120,004   07/25/2006   INFORMEDRX, INC.

36.

   NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.   75-137,826   07/18/1996  
2,089,141   08/19/1997   INFORMEDRX, INC.

37.

  

NMHC and DESIGN

 

LOGO [g375927ex10_3pg043c.jpg]

  76-602,569   07/16/2004   3,000,204   09/27/2005   INFORMEDRX, INC.

38.

   NMHC ASCEND   76-640,381   06/08/2005   3,092,121   05/16/2006   INFORMEDRX,
INC.

39.

  

NMHC INTEGRAIL and DESIGN

 

LOGO [g375927ex10_3pg043d.jpg]

  76-627,000   01/06/2005   3,052,756   01/31/2006   INFORMEDRX, INC.

40.

   RXCOUNSELOR   77-557,941   08/28/2008   3,719,659   12/01/2009   INFORMEDRX,
INC.

41.

   RXOUTLOOK   77-558,018   08/28/2008   3,716,537   11/24/2009   INFORMEDRX,
INC.

42.

  

NMHC MAIL and DESIGN

 

LOGO [g375927ex10_3pg043e.jpg]

  76-601,227   07/08/2004   2,991,488   09/06/2005   INFORMEDRX, INC.

43.

  

NMHC RX and DESIGN

 

LOGO [g375927ex10_3pg043f.jpg]

  76-579,122   03/04/2004   2,986,987   08/23/2005   INFORMEDRX, INC.

44.

   CATALYST HEALTH SOLUTIONS   77-604,373   10/30/2008   3,809,012   06/29/2010
  CATALYST HEALTH SOLUTIONS, INC.



--------------------------------------------------------------------------------

NO.

  

MARK

  SERIAL NO.   DATE
FILED   REG. NO.   DATE REG.  

OWNER

45.

  

CATALYST HEALTH SOLUTIONS and DESIGN

 

LOGO [g375927ex10_3pg044a.jpg]

  77-605,992   11/03/2008   3,809,014   06/29/2010   CATALYST HEALTH SOLUTIONS,
INC.

46.

   CATALYST MAIL   85-188,369   12/01/2010       CATALYST HEALTH SOLUTIONS, INC.

47.

  

CATALYST MAIL and DESIGN

 

LOGO [g375927ex10_3pg044b.jpg]

  85-188,390   12/01/2010       CATALYST HEALTH SOLUTIONS, INC.

48.

   CATALYST PRX   85-452,491   10/20/2011       CATALYST HEALTH SOLUTIONS, INC.

49.

   CATALYST RX   76-543,683   08/29/2003   2,959,072   06/07/2005   CATALYST
HEALTH SOLUTIONS, INC.

50.

   EHEALTHTOUCH   85-292,446   04/12/2011       CATALYST HEALTH SOLUTIONS, INC.

51.

   HEALTHEXTRAS   75-277,706   04/21/1997   2,205,051   11/24/1998   CATALYST
HEALTH SOLUTIONS, INC.

52.

   SMART-FILL   85-257,704   03/04/2011       CATALYST HEALTH SOLUTIONS, INC.

State Trademarks

 

NO.

  

MARK

  CLASSES   SERIAL NO.   DATE
FILED   REG. NO.   DATE REG.  

OWNER

1.

  

CATALYST RX, INC.

 

STATE: N. DAKOTA

  35, 356,
101, 102       22,649,500   11/14/2006   CATALYST, RX



--------------------------------------------------------------------------------

SCHEDULE VII

TO

SECURITY AGREEMENT

Commercial Tort Claims

No Commercial Tort Claims involving an amount in excess of $500,000.



--------------------------------------------------------------------------------

SCHEDULE VIII

TO

SECURITY AGREEMENT

Collateral Access Agreements

2441 Warrenville Road, Suite 610

Lisle, IL 60532-3642

800 King Farm Boulevard

Rockville, MD 20850

33381 Walker Road

Avon Lake, OH 44012

9994 Premier Parkway

Miramar, FL 33025

4590 Lockhill Selma

San Antonio, TX 78249